DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
This office action is in reply to amendment filed on December 18, 2020. Claims 1-6 and 8-11 have been amended, claim 7 has been canceled and new claim 12 has been added. Claims 1-6 and 8-12 are pending. 

Response to Arguments
Applicant's arguments filed 12/18/2020 have been fully considered but they are not persuasive. With respect to claim 1, applicant argues that the prior art on record does not teach wherein the first memory is a cabled memory and wherein the device uses power line carrier technology. 
Examiner would point out that Schueler US 10,475,325 B2 teaches electronic device comprising a processor, a first memory and a second memory separate from the first memory, the first memory being a cabled memory (i.e., Memory (RAM/EEPROM/FLASH) connected with the processor, column 24, lines 4-15) and the second memory being a memory with double port access (i.e., dual port EEPROM, Fig. 7, Unit 352). Arguments with respect to use of power line technology is addressed as indicated below in the rejection. Examiner would further point out that the prior art on record teaches the claim limitations and therefore the rejection is respectfully maintained. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schueler et al. US 10,475,325 B2 [hereinafter Schueler].

 As per claim 8, Schueler teaches a set of electronic devices comprising at least two electronic devices, each electronic device intended to interact with at least one other electronic device, a first electronic device in the sect of electronic devices comprising a processor, a first memory and a second memory separate from the first memory, the first memory being a cabled memory and the second memory being a memory with double port access, the first port being a cabled port and the second port being a wireless communication port making it possible to access the second memory by wireless communication [figs 7, 8 and Column 32, line 65-column 8, line 15].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 2, 4-6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Schueler et al. US 10,475,325 B2 [hereinafter Schueler] in view of Gabay, Jon, “Power Line Communications: A Viable Consumer Link”, 05-29-2013, pages 1-11 [hereinafter Gabay].

As per claims 1 and 12, Schueler teaches an electronic device intended to interact with at least one other electronic device, the electronic device comprising a processor, a first memory and a second memory separate from the first memory, the first memory being a cabled memory and the second memory being a memory with double port access (i.e., dual port EEPROM, Fig. 7, Unit 352), the first port being a cabled port and the second port being a wireless communication port making it possible to access the second memory by wireless communication [figs 7, 8 and Column 32, line 65-column 8, line 15]. It is well known in the art to use a power line communication technology. For example, Gabay teaches a device with processor and memory that uses power line carrier technology [see pages 5 and 6 and figures 6 and 7]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the teachings of Gabay within the system of Schueler in order to implement a simpler communication. 

	As per claim 2, Schueler teaches the device wherein the second port is able to operate according to a near field communication protocol [figs 7, 8 and Column 32, line 65-column 8, line 15].
	


 	As per claim 5, Schueler teaches the device wherein the electronic device is intended to be paired with an electronic device [figs 7, 8 and Column 32, line 65-column 8, line 15].

	As per claim 6, Schueler teaches the device wherein the electronic device is intended to be paired with an electronic device, the two electronic devices being of the same type [figs 7, 8 and Column 32, line 65-column 8, line 15].

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Schueler et al. US 10,475,325 B2 [hereinafter Schueler] in view of Gabay and further in view of He US 2017/0244562 A1. 

As per claim 3, Schueler teaches the device as indicated above. In the same field of endeavor, He teaches an electronic device wherein a set of a private key and a public key forms a pair of asymmetrical keys, a first memory storing a private key and a second memory storing a public key (i.e., storing private key into an eFuse of the SoC and storing public key into the flash memory, paragraphs 0123-0127). It would have been obvious to one having ordinary skill in the art before the filing date of the invention to employ the teachings of He within the system of Schueler and Gabay in order to further enhance security of the system by having encryption keys and storing them at different locations. 

Claims 9 -11 are rejected under 35 U.S.C. 103 as being unpatentable over of He US 2017/0244562 A1 in view of Schueler et al. US 10,475,325 B2 [hereinafter Schueler] and further in view of Naruse US 9,924,355 B2. 

As per claim 9, He teaches a method of pairing devices comprising: 
for each electronic device, generating a pair of asymmetrical keys, the pair of keys including a private key and a public key [fig. 2, paragraphs 0119, 0120 and 0124-0127],
for each electronic device, storing the private key in the first memory and the public key [fig. 2, paragraphs 0119, 0120 and 0124-0127], reading the public keys, generating a secret, writing the secret encoded by the public key and respective identifiers on each second memory of the electronic device [fig. 2, paragraphs 0119, 0120 and 0124-0127]. 
	He is silent on a memory with double port access. In the same field of endeavor, Schueler teaches a method of pairing electronic devices, each electronic device being intended to interact with at least one other electronic device, the electronic device including a processor, a first memory and a second memory separate from the first memory, the first memory being a cabled memory and the second memory being a memory with double port access, the first port being a cabled port and the second port being a wireless communication port making it possible to access the second memory by wireless communication [figs 7, 8 and Column 32, line 65-column 8, line 15]. It would have been obvious to one having ordinary skill in the art before the filing date of the invention to employ the teachings of Schueler within the 
	The combination of He and Schueler is silent on a device identifier being stored along with the public key. In the same field of endeavor Naruse teaches a device wherein public key and the identifier of the device are stored in a memory [column 9, line lines 42-54]. It would have been obvious to one having ordinary skill in the art before the filing date of the invention to employ the teachings of Naruse within the system of He and Schueler in order to provide secure and efficient storage of encryption keys by associating them with device identifiers. 

As per claim 10, He teaches a method of pairing electronic devices comprising:
generating a token shared by the two electronic devices, for each electronic device [fig. 2, paragraphs 0119, 0120 and 0124-0127], storing, in the second memory, the token [fig. 2, paragraphs 0119, 0120 and 0124-0127], and establishing a secure channel between the two electronic devices, and sharing a security key between the two electronic devices [fig. 2, paragraphs 0119, 0120 and 0124-0127]. 
	He is silent on a memory with double port access. In the same field of endeavor, Schueler teaches a method of pairing electronic devices, each electronic device being intended to interact with at least one other electronic device, the electronic device including a processor, a first memory and a second memory separate from the first memory, the first memory being a cabled memory and the second memory being a memory with double port access, the first port being a cabled port and the second port being a wireless communication port making it possible to access the second memory by wireless communication [figs 7, 8 and 
	The combination of He and Schueler is silent on a device identifier being stored along with the token. In the same field of endeavor Naruse teaches a device wherein a token and the identifier of the device are stored in a memory [column 9, line lines 42-54]. It would have been obvious to one having ordinary skill in the art before the filing date of the invention to employ the teachings of Naruse within the system of He and Schueler in order to provide secure and efficient storage of tokens by associating them with device identifiers. 

As per claim 11, He teaches a method of pairing electronic devices comprising:
for each electronic device, generating a pair of asymmetrical keys, the pair of keys including a private key and a public key [fig. 2, paragraphs 0119, 0120 and 0124-0127], 
for each electronic device, storing the private key in the first memory [fig. 2, paragraphs 0119, 0120 and 0124-0127], for each electronic device, storing two public keys in the second memory [fig. 2, paragraphs 0119, 0120 and 0124-0127], and verifying that the two public keys in each second memory are identical [fig. 2, paragraphs 0119, 0120 and 0124-0127].  
	He is silent on a memory with double port access. In the same field of endeavor, Schueler teaches a method of pairing electronic devices, each electronic device being intended to interact with at least one other electronic device, the electronic device including a processor, a first memory and a second memory separate from the first memory, the first 
	The combination of He and Schueler is silent on storing an identifier specific to the electronic device with which the electronic device is intended to interact and two public keys in the second memory. In the same field of endeavor Naruse teaches a device wherein a storing an identifier specific to the electronic device with which the electronic device is intended to interact and two public keys in a memory [column 9, line lines 42-54]. It would have been obvious to one having ordinary skill in the art before the filing date of the invention to employ the teachings of Naruse within the system of He and Schueler in order to provide secure and efficient storage of encryption keys by associating them with device identifiers. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEEMNET W DADA whose telephone number is (571)272-3847.  The examiner can normally be reached on Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


BEEMNET W. DADA
Primary Examiner
Art Unit 2435



/BEEMNET W DADA/Primary Examiner, Art Unit 2435